Name: Commission Regulation (EEC) No 2914/93 of 22 October 1993 revoking certain measures on the classification of goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis
 Date Published: nan

 23 . 10 . 93 Official Journal of the European Communities No L 264/27 COMMISSION REGULATION (EEC) No 2914/93 of 22 October 1993 revoking certain measures on the classification of goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regula ­ tion (EEC) No 2593/93 (2), and in particular Article 9 thereof, Whereas in order to ensure the uniform application of the Common Customs Tariff in respect of certain electronic instruments the classification measures figuring in the Annex to this Regulation were adopted ; Whereas the Court of Justice in its Jugdments in Cases 19/88 of 28 February 1989 (3) and 218/89 of 4 December 1 990 (4) has ruled on the classification of similar products ; Whereas in order to take account of these Judgments of the Court it is necessary to revoke the abovementioned classification measures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : Article 1 The classification measures referred to in column 1 of the Annex to this Regulation are hereby revoked with effect from the date in column 2. Article 2 The references to Regulation (EEC) No 2054/83 (*) and (EEC) No 2334/83 (6) in the Annex to Regulation (EEC) No 646/89 (7) are revoked with effect from 15 March 1989. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 238 , 23. 9 . 1993, p . 18 . 0 OJ No C 78, 29. 3 . 1989, p . 9 . (4) OJ No C 4, 8 . 1 . 1991 , p . 2 . (5) OJ No L 202, 26. 7. 1983, p. 7. (6) OJ No L 224, 17. 8 . 1983, p. 14. O OJ No L 71 , 15 . 3 . 1989, p. 20 . No L 264/28 Official Journal of the European Communities 23 . 10 . 93 ANNEX Column 1 Column 2 Commission Regulation (EEC) 2054/83 (') 16.8.1983 Commission Regulation (EEC) 2334/83 (2) 7.9.1983 Commission Regulation (EEC) 1368/87 (3) 10.6.1987 (') OJ No L 202, 26 . 7. 1983, p. 7. ( ¢) OJ No L 224, 17 . 8 . 1983, p. 14. f) OJ No L 130, 20 . 5 . 1987, p. 5.